United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2662
                                    ___________

Michael E. Coolman,                    *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
United States of America; Barbara      * District of Nebraska.
Donahoo; Internal Revenue Service,     *
                                       *    [UNPUBLISHED]
             Appellees.                *
                                  ___________

                          Submitted: November 6, 2000
                              Filed: November 9, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Michael Coolman appeals from the district court’s1 dismissal of his complaint
in which he claimed the Fifth Amendment relieved him of the duty to sign a federal
income tax form. Having carefully reviewed the record, we agree with the district court
that it lacked subject matter jurisdiction. See Warren v. United States, 874 F.2d 280,
281-82 (5th Cir. 1989) (5 U.S.C. § 702 did not constitute waiver of sovereign immunity
where appellant claimed Fifth Amendment privilege from signing tax form); Ueckert

      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
v. Comm’r of Internal Revenue, 721 F.2d 248, 250 (8th Cir. 1983) (per curiam)
(taxpayer cannot rely on privilege against self-incrimination to refuse to file tax return
unless he can show danger is real and appreciable; taxpayer must make some positive
disclosure indicating where danger lies).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-